Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00472-CV

              IN RE HALLMARK COUNTY MUTUAL INSURANCE COMPANY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 28, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 18, 2020, relator filed a petition for writ of mandamus and a motion for

temporary relief pending final resolution of the petition for writ of mandamus. After considering

the petition and the record, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s

motion for temporary relief is denied as moot.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2018CI18951, styled Hallmark County Mutual Insurance Company v.
Curney, Farmer, House, Osuna & Jackson, P.C., and William David Farmer, pending in the 225th Judicial District
Court, Gillespie County, Texas. The Honorable Karen Pozza signed the orders at issue in this original proceeding.